DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending in the application.
	In Applicant’s response filed 01/15/2021, claims 1-2 were amended and claims 4-6 were canceled.  These amendments have been entered. 

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “farm tools and hand tools” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 6,711,780) in view of Yeh (US Patent 6,343,406).
Re Claims 1 and 2:  Lee discloses an angle adjustable connecting part (see Figs. 2-4) for farm tools and hand tools, comprising: 
a first connecting part (202) fixed to/formed on a side of a working part (for example, as shown for outer frame 200) into which a handle (for example, as shown for inner frame 300) is fitted/coupled, the first connecting part (202) having a fixing hole (206) formed at a center thereof and a plurality of first angle adjustment holes (204) arranged in a circle centered on the fixing hole (206); 
a second connecting part (302) fixedly fitted onto/formed on a side of the handle (300) into which the working part (200) is fitted/coupled, the second connecting part (302) having a fixing hole (306) formed at a center thereof and a plurality of second angle adjustment holes (304) arranged in a circle centered on the fixing hole (306); 
a fixing plate (580) having a fixing hole (the hole receiving screw part 502 of the press axle 500) formed at a center thereof and a fixing projection (582) formed at an outer side thereof to be fitted into the first and second angle adjustment holes (204, 304) of the first and second connecting parts (202, 302); and 
a fixing screw (500) fitted into and fixed to the fixing holes (206, 306) when the fixing projection (582) of the fixing plate (580) is fitted into the first and second angle adjustment holes (204, 304) of the first and second connecting parts (202, 302) with the first connecting part (202) of the working part (200), the second connecting part (302) of the handle (300) and the fixing plate (580) overlapping one another,

wherein the first connecting part (202) fixed to the working part (200) and the second connecting part (302) fixed to the handle (300) are arranged overlapping each other, and the fixing plate (580) is arranged on a side surface of the first and second connecting parts in an overlapping manner.

	Lee does not explicitly disclose wherein the first angle adjustment holes of the first connecting part are arranged in an asymmetrical manner with respect to the second angle adjustment holes of the second connecting part when the first connecting part and the second connecting part are arranged overlapping each other and the fixing projection of the fixing plate is fitted into the first and second angle adjustment holes of the first and second connecting parts with the first connecting part of the working part.
	Yeh teaches the use of an angle adjustable connecting part comprising a first connecting part (22; Fig. 1) having a fixing hole (receiving pin rivet 4) formed at a center thereof and a plurality of first angle adjustment holes (22a, 22b, 22c) arranged in a circle centered on the fixing hole; a second connecting part (12; Fig. 1) having a fixing hole (receiving pin rivet 4) formed at a center thereof and a plurality of second angle adjustment holes (a, b, c, d, e, f, g, h, and i; Figs. 5-8) arranged in a circle centered on the fixing hole; a fixing plate (3; Fig. 1) having a fixing projection (31); and a fixing fastener (4) fitted into and fixed to the fixing holes, wherein an angle formed between the first angle adjustment holes of the first connecting part fixed to the working part is different from an angle formed between the second angle adjustment holes of the second connecting part fixed to the handle, such that the first angle adjustment holes (22a, 22b, 22c) of the first connecting part are arranged in an asymmetrical manner (see Figs. 5-
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the first angle adjustment holes of the first connecting part are arranged in an asymmetrical manner with respect to the second angle adjustment holes of the second connecting part when the first connecting part and the second connecting part are arranged overlapping each other and the fixing projection of the fixing plate is fitted into the first and second angle adjustment holes of the first and second connecting parts with the first connecting part of the working part, as taught by Yeh, for the purpose of allowing for a greater degree of angular adjustability.
Re Claim 3:  Lee further discloses an angle adjustable connecting part, further comprising: 
a spring (520) interposed between the fixing plate (580) and the fixing screw (500) to fix the connecting parts (202, 302) using the fixing screw (500).

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678